
	

113 S1111 IS: Cyber Economic Espionage Accountability Act
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1111
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Johnson of Wisconsin
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To combat cyber espionage of intellectual property of
		  United States persons, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cyber Economic Espionage
			 Accountability Act.
		2.Findings and
			 sense of Congress
			(a)FindingsCongress finds the following:
				(1)The United States faces persistent cyber
			 espionage of intellectual property from foreign governments that threatens
			 United States economic and national security interests, results in an unfair
			 competitive advantage for foreign companies, and is a major contributor to the
			 loss of manufacturing jobs in the United States.
				(2)Cyber espionage of intellectual property by
			 foreign actors is one of the most pressing issues facing innovators and
			 entrepreneurs in the United States today.
				(3)The National
			 Counterintelligence Executive stated in its October 2011 biennial economic
			 espionage report that Chinese actors are the world’s most active and
			 persistent perpetrators of economic espionage and that United
			 States private sector firms and cybersecurity specialists have reported an
			 onslaught of computer network intrusions that have originated in
			 China.
				(4)The National
			 Counterintelligence Executive also stated that Russia’s intelligence
			 services are conducting a range of activities to collect economic information
			 and technology from U.S. targets.
				(5)The People’s Republic of China, the Russian
			 Federation, and other countries threaten the privacy of United States citizens
			 by accessing and exploiting personally identifiable information through cyber
			 economic espionage.
				(6)The People’s Republic of China, the Russian
			 Federation, and other countries responsible for such cyber economic espionage
			 are members of the World Trade Organization (WTO) and have agreed to comply
			 with the global system of rules and obligations governing the international
			 commerce and trade among member states.
				(7)The United States
			 has recognized the membership of the People’s Republic of China, the Russian
			 Federation, and other countries into the WTO by granting them Permanent Normal
			 Trade Relations (PNTR) status under United States law.
				(8)Cyber economic espionage undermines the
			 cooperative relationships between the United States and countries tolerating or
			 encouraging such activities.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)cyber economic
			 espionage should be a priority issue in all economic and diplomatic discussions
			 with the People’s Republic of China, including during all meetings of the
			 U.S.-China Strategic and Economic Dialogue, and with the Russian Federation and
			 other countries determined to encourage, tolerate, or conduct such cyber
			 economic espionage at appropriate bilateral meetings;
				(2)the United States should intensify
			 diplomatic efforts in appropriate international fora such as the United
			 Nations, the Organisation for Economic Cooperation and Development (OECD), and
			 summits such as the G–8 and G–20 summits, to address the harm to the
			 international economic order by cyber economic espionage; and
				(3)the Department of
			 Justice should increase its efforts to bring economic espionage criminal cases
			 against offending foreign actors, with penalties to include both fines and
			 imprisonment, as well as encourage further cooperation among countries to
			 address cyber economic espionage through criminal prosecutions.
				3.Identification of
			 persons responsible for cyber espionage of intellectual property of United
			 States persons
			(a)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the President shall submit to the appropriate congressional
			 committees a list of persons who are officials of a foreign government or
			 persons acting on behalf of a foreign government that the President determines,
			 based on credible information—
				(1)are responsible for cyber espionage of
			 intellectual property of United States persons; or
				(2)acted as an agent
			 of or on behalf of a person in a matter relating to an activity described in
			 paragraph (1).
				(b)UpdatesThe
			 President shall submit to the appropriate congressional committees an update of
			 the list required by subsection (a) as new information becomes
			 available.
			(c)Form
				(1)In
			 generalThe list required by subsection (a) shall be submitted in
			 unclassified form.
				(2)ExceptionThe name of a person to be included in the
			 list required by subsection (a) may be submitted in a classified annex only if
			 the President—
					(A)determines that it is vital for the
			 national security interests of the United States to do so;
					(B)uses the annex in
			 such a manner consistent with congressional intent and the purposes of this
			 Act; and
					(C)15 days prior to submitting the name in a
			 classified annex, provides to the appropriate congressional committees notice
			 of, and a justification for, including or continuing to include each person in
			 the classified annex despite any publicly available credible information
			 indicating that the person engaged in an activity described in paragraph (1) or
			 (2) of subsection (a).
					(3)Public
			 availabilityThe unclassified portion of the list required by
			 subsection (a) shall be made available to the public and published in the
			 Federal Register.
				(d)Removal from
			 listA person may be removed
			 from the list required by subsection (a) if the President determines and
			 reports to the appropriate congressional committees not less than 15 days prior
			 to the removal of the person from the list that credible information exists
			 that the person did not engage in the activity for which the person was added
			 to the list.
			(e)Requests by
			 chairperson and ranking member of appropriate congressional committees
				(1)In
			 generalNot later than 120 days after receiving a written request
			 from the chairperson and ranking member of one of the appropriate congressional
			 committees with respect to whether a person meets the criteria for being added
			 to the list required by subsection (a), the President shall submit a response
			 to the chairperson and ranking member of the committee which made the request
			 with respect to the status of the person.
				(2)FormThe
			 President may submit a response required by paragraph (1) in classified form if
			 the President determines that it is necessary for the national security
			 interests of the United States to do so.
				(3)RemovalIf
			 the President removes from the list required by subsection (a) a person who has
			 been placed on the list at the request of the chairperson and ranking member of
			 one of the appropriate congressional committees, the President shall provide
			 the chairperson and ranking member with any information that contributed to the
			 removal decision. The President may submit such information in classified form
			 if the President determines that such is necessary for the national security
			 interests of the United States.
				(f)Nonapplicability
			 of confidentiality requirement with respect to visa recordsThe
			 President shall publish the list required by subsection (a) without regard to
			 the requirements of section 222(f) of the Immigration and Nationality Act
			 (8 U.S.C.
			 1202(f)) with respect to confidentiality of records pertaining
			 to the issuance or refusal of visas or permits to enter the United
			 States.
			4.Inadmissibility
			 of certain aliens
			(a)Ineligibility
			 for visasAn alien is
			 ineligible to receive a visa to enter the United States and ineligible to be
			 admitted to the United States if the alien is on the list required by section
			 3(a).
			(b)Current visas
			 revokedThe Secretary of State, in consultation with the
			 Secretary of Homeland Security, shall revoke, in accordance with section 221(i)
			 of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the visa or other
			 documentation of any alien who would be ineligible to receive such a visa or
			 documentation under subsection (a) of this section.
			(c)Waiver for
			 national security interests
				(1)In
			 generalThe Secretary of
			 State may waive the application of subsection (a) or (b) in the case of an
			 alien if—
					(A)the Secretary
			 determines that such a waiver—
						(i)is necessary to
			 permit the United States to comply with the Agreement between the United
			 Nations and the United States of America regarding the Headquarters of the
			 United Nations, signed June 26, 1947, and entered into force November 21, 1947,
			 or other applicable international obligations of the United States; or
						(ii)is in the
			 national security interests of the United States; and
						(B)prior to granting
			 such a waiver, the Secretary provides to the appropriate congressional
			 committees notice of, and a justification for, the waiver.
					(2)Timing for
			 certain waiversNotification under subparagraph (B) of paragraph
			 (1) shall be made not later than 15 days prior to granting a waiver under such
			 paragraph if the Secretary grants such waiver in the national security
			 interests of the United States in accordance with subparagraph (A)(ii) of such
			 paragraph.
				(d)Regulatory
			 authorityThe Secretary of State shall prescribe such regulations
			 as are necessary to carry out this section.
			5.Financial
			 measures
			(a)Freezing of
			 assets
				(1)In
			 generalThe President shall
			 exercise all powers granted by the International Emergency Economic Powers Act
			 (50 U.S.C. 1701 et
			 seq.) (except that the requirements of section 202 of such Act
			 (50 U.S.C.
			 1701) shall not apply) to the extent necessary to freeze and
			 prohibit all transactions in all property and interests in property of a person
			 who is on the list required by section 3(a) of this Act if such property and
			 interests in property are in the United States, come within the United States,
			 or are or come within the possession or control of a United States
			 person.
				(2)ExceptionParagraph (1) shall not apply to persons
			 included on the classified annex under section 3(c)(2) if the President
			 determines that such an exception is vital for the national security interests
			 of the United States.
				(b)Waiver for
			 national security interestsThe Secretary of the Treasury may
			 waive the application of subsection (a) if the Secretary determines that such a
			 waiver is in the national security interests of the United States. Not less
			 than 15 days prior to granting such a waiver, the Secretary shall provide to
			 the appropriate congressional committees notice of, and a justification for,
			 the waiver.
			(c)Enforcement
				(1)PenaltiesA person that violates, attempts to
			 violate, conspires to violate, or causes a violation of this section or any
			 regulation, license, or order issued to carry out this section shall be subject
			 to the penalties set forth in subsections (b) and (c) of section 206 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent
			 as a person that commits an unlawful act described in subsection (a) of such
			 section.
				(2)Requirements for financial
			 institutionsNot later than
			 120 days after the date of the enactment of this Act, the Secretary of the
			 Treasury shall prescribe or amend regulations as needed to require each
			 financial institution that is a United States person and has within its
			 possession or control assets that are property or interests in property of a
			 person who is on the list required by section 3(a) to certify to the Secretary
			 that, to the best of the knowledge of the financial institution, the financial
			 institution has frozen all assets within the possession or control of the
			 financial institution that are required to be frozen pursuant to subsection
			 (a).
				(d)Specially
			 designated nationals listThe
			 Secretary of the Treasury shall include on the list of specially designated
			 nationals and blocked persons maintained by the Office of Foreign Assets
			 Control of the Department of the Treasury each person who is on the list
			 required by section 3(a) of this Act.
			(e)Regulatory
			 authorityThe Secretary of the Treasury shall issue such
			 regulations, licenses, and orders as are necessary to carry out this
			 section.
			6.Report to
			 CongressNot later than one
			 year after the date of the enactment of this Act and annually thereafter, the
			 Secretary of State and the Secretary of the Treasury shall submit to the
			 appropriate congressional committees a report on—
			(1)the actions taken to carry out this Act,
			 including—
				(A)the number of
			 persons added to or removed from the list required by section 3(a) during the
			 year preceding the report, the dates on which such persons have been added or
			 removed, and the reasons for adding or removing them; and
				(B)if few or no such
			 persons have been added to that list during that year, the reasons for not
			 adding more such persons to the list; and
				(2)efforts by the
			 executive branch to encourage the governments of other countries to impose
			 sanctions that are similar to the sanctions imposed under this Act.
			7.DefinitionsIn this Act:
			(1)Admitted;
			 alienThe terms
			 admitted and alien have the meanings given those
			 terms in section 101 of the Immigration and Nationality Act (8 U.S.C.
			 1101).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Armed Services, the Committee on Financial Services, the Committee on Foreign
			 Affairs, the Committee on Homeland Security, the Committee on the Judiciary,
			 and the Permanent Select Committee on Intelligence of the House of
			 Representatives; and
				(B)the Committee on
			 Armed Services, the Committee on Banking, Housing, and Urban Affairs, the
			 Committee on Foreign Relations, the Committee on Homeland Security and
			 Governmental Affairs, the Committee on the Judiciary, and the Select Committee
			 on Intelligence of the Senate.
				(3)Financial
			 institutionThe term financial institution has the
			 meaning given that term in
			 section
			 5312 of title 31, United States Code.
			(4)United States
			 personThe term United States person means—
				(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; or
				(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.
				
